DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2020 has been entered.

Applicants' arguments, filed October 28, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Comments and Notes

The claims amendments filed October 28, 2020 are not properly formatted. Only newly added text should be underlined and the phrase “comprising BaTiO3 or a substituted BaTiO3--- of a single crystalline nature” remains underlined but was added in the claim amendments filed February 13, 2020. Failure to properly format future claim amendments may result in the mailing of a Notice of Non-Compliant Amendment.

Drawings

The drawings were received on October 28, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 7 were rejected under 35 U.S.C. 103 as being unpatentable over Khizroev et al. (WO 2014/074584) in view of Kargol et al. (Advanced Magnetic Materials, 2012) and Bonitatebus, Jr. et al. (US 2004/002303). This rejection is MAINTAINED for the reasons of record set forth herein.
Khizroev et al. discloses magnetic-electric nanoparticles (MENs) having ionic bonds to a drug to which a magnetic field is applied to weaken the ionic bonds and release the drug (whole document, e.g., abstract). These multifunctional nanoparticles provide a number of advantages including being able to penetrate through the entire brain without disrupting the blood-brain barrier and the magnetic and electric fields are able to reach the particles to trigger drug release with on demand drug delivery arising from the use of direct current and alternating current magnetic fields for delivery and release respectively (¶ [0029]). Specifically exemplified MENPs (magneto-electric nanoparticles) include CoFe2O4-BaTiO3 (¶ [0037]) and such core-shell nanoparticles about 30 nm in diameter were prepared at ¶ [0074].
2O4 core is a single crystal is not disclosed.
Kargol et al. discloses the preparation of core-shell magneto-electric ceramic nanocomposites with a perovskite shell that when formed can have a low crystallinity that are then subjected to additional annealing (p 101). The nanocomposites are polycrystalline, free of secondary phase and consist of a spinel and perovskite phases but changing the chemical identity of M2+ in the ferrite structure (Mn, Fe, Co, Ni, Cu and Zn) allows for tuning of the magnetic properties of the nanocomposites in a wide range (p 101). Annealing in general increases the coercivity of the nanocomposite.
Bonitatebus discloses nanoparticles with an inorganic core and polymerizable outer coating wherein the inorganic core comprises a single crystal mixed spinel ferrite comprising iron in a first oxidation state and at least one metal such as cobalt in a second oxidation that is different from the first (whole document, e.g., abstract and claim 33). Most preferably the inorganic core is a single crystal (¶ [0021]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a material as in Khizroev et al. with a single crystal CoFe2O4 core.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kargol et al. discloses that the magnetic properties of such magneto-electric ceramic nanocomposites is altered by changing the chemical identity of the metal and/or annealing (a step that alters the crystal structure). The use of a single crystal as preferred in Bonitatebus will also result in altered magnetic properties and the person of ordinary skill in the art are can prepare nanocomposites of differing 

Applicants traverse this rejection on the grounds that Khizroev et al. does not teach all elements of the currently claimed invention. It follows that the combination of Khizroev et al. with the secondary references also does not teach all of the claimed features. While Khizroev et al. alone is no longer used to reject the claims, Applicants argued regarding that rejection that the claimed materials have unique properties in a DC electric field compared to an AC electric field that are distinct from the properties of the particles in Khizroev et al. 
These arguments are unpersuasive. Claim 4 previously required a single crystalline CoFe2O4 core and was not rejected as anticipated by Khizroev et al. alone. Kargol et al. and Bonitatebus were cited to render obvious this missing elements and the combination of applied prior art renders obvious all of the limitations of amended independent claim 1 that now requires a single crystalline CoFe2O4 core. As the structure rendered obvious by the combined prior art is the same as that claimed, the resultant particles would be expected to have the same properties. Applicants do not present any specific arguments regarding Kargol et al. and Bonitatebus for the Examiner to address herein. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different behavior in AC and DC fields) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claims 1, 2 and 7 were rejected under 35 U.S.C. 103 as being unpatentable over Khizroev et al., Kargol et al. and Bonitatebus, Jr. et al. as applied to claims 1, 2 and 7 above, and further in view of Matsui et al. (J Crystal Growth, 2008). This rejection is MAINTAINED for the reasons of record set forth herein.
Khizroev et al., Kargol et al. and Bonitatebus, Jr. et al. are discussed above.
That the unsubstituted BaTiO3 shell is a single crystal is not disclosed.
Matsui et al. discloses the preparation of highly crystalline BaTiO3 (whole document, e.g. abstract). Particles prepared with a reaction time of 7 ms were single crystalline and highly crystalline (p 2587, col 1, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a material as in Khizroev et al. with a single crystal BaTiO3 shell.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kargol et al. discloses that the magnetic properties of such magneto-electric ceramic nanocomposites is altered by changing the chemical identity of the metal and/or annealing (a step that alters the crystal structure). Matsui et al. discloses that single crystals of BaTiO3 can be prepared and the use of single crystal versus non-single crystal shells will result in different magnetic properties of the final nanocomposite, allowing the person of ordinary skill in the art to obtain a material with 

Applicants do not present any specific arguments regarding Matsui et al. for the Examiner to address herein.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants request that the rejections over copending Application Nos. 15/386,229 and 16/386,229 be held in abeyance until allowable subject matter is identified.
The rejection in the prior round of prosecution over Application No. 15/386,229 was a typographical error and the claims were only rejected over the claims of Application No. 16/386,229. Since the mailing of the previous Office Action, Application No. 16/386,229 issued on December 15, 2020 as U.S. Patent No. 10,866,485. 

Claims 1, 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,866,485 in view of Kargol et al. (Advanced Magnetic Materials, 2012) and Bonitatebus, Jr. et al. (US 2004/002303). The claims of US’485 recite compositions and methods using multiferroic nanoparticles that can comprise a core of cobalt ferrite (CoFe2O4) and shells of barium titanate (BaTiO3; claims 4 and 13).
That the CoFe2O4 core is a single crystal is not claimed.
Kargol et al. and Bonitatebus are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a material as in US’485 with a single crystal CoFe2O4 core.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kargol et al. discloses that the magnetic properties of such magneto-electric ceramic nanocomposites is altered by changing the chemical identity of the metal and/or annealing (a step that alters the crystal structure). The use of a single crystal as preferred in Bonitatebus will also result in altered magnetic properties and the person of ordinary skill in the art are can prepare nanocomposites of differing crystallinities, such as a single crystal, to obtain the desired magnetic properties of magnetic-electric core-shell nanoparticles of Khizroev et al.

Claims 1, 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,866,485 in view of Kargol et al. (Advanced Magnetic Materials, 2012),  Bonitatebus, Jr. et al. (US 2004/002303). Matsui et al. (J Crystal Growth, 2008). The claims of US’485, Kargol et al., and Bonitatebus, Jr. et al. are discussed above.
That the unsubstituted BaTiO3 shell is a single crystal is not claimed.
Matsui et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a material as in US’485 with a single crystal BaTiO3 shell and single crystal CoFe2O4 core.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kargol et al. discloses that the magnetic properties of such magneto-electric ceramic nanocomposites is altered by changing the chemical identity of the metal and/or annealing (a step that alters the crystal structure). Matsui et al. discloses that single crystals of BaTiO3 can be prepared and the use of single crystal versus non-single crystal shells will result in different magnetic properties of the final nanocomposite, allowing the person of ordinary skill in the art to obtain a material with the desired magnetic properties of magnetic-electric core-shell nanoparticles of Khizroev et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618